Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things,  in response to determining that the intermediate result indicates the resource to be allocated, recording, in a resource record, information related to the resource to be allocated; and in response to identifying the instruction for allocating the resource, further comprising: deleting the instruction from the intermediate result, or modifying the instruction in the intermediate result so as to avoid allocation of the resource to be allocated.  The closest prior art includes Babian (patent application publication No. 2001/0052120). Babian taught  method for determining a resource required for executing a code segment [ESB] (e.g. see by the execution counters that give exact estimates of program behavior and define regions of the most frequently executed code in [0027] and by estimating the product of the block in cycles and the number of arithmetic channels in the processor in [0028] for the ESB program block), the method comprising: compiling a code segment [ESB] with a compiler [compiler] (see [0024], the optimizing compiler creates ESBs based on heuristics or algorithms implemented by the compiler with a goal to increase the execution speed of a program. See also [0003] for the background teaching of the present compiler transforms the source-code program represented as a set of Basic Blocks into Extended Scalar Blocks (ESBs) by applying a compiler technique called if-conversion which replaces conditional branches in the code with comparison instructions which set a predicate); and
Babian did not teach in response to determining that the intermediate result indicates the resource to be allocated, recording, in a resource record, information related to the resource to be allocated; and in response to identifying the instruction for allocating the resource, further comprising: deleting the instruction from the intermediate result, or modifying the instruction in the intermediate result so as to avoid allocation of the resource to be allocated.   The other independent claims recite similar limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183